DETAILED ACTION
Response to Amendment
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 12/08/2021, the following has occurred: claim 21 has been amended; claims 23-27, 29, 31-37, and 39-50 have remained unchanged; claims 1-20, 22, 28, 30, and 38 have been or remain canceled; and no new claims have been added.
Claims 21, 23-27, 29, 31-37, and 39-50 are pending.
Effective Filing Date: 11/16/2017

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 U.S.C. 103 Rejections:
Applicant made arguments with respect to the impedance calculation by stating that the impedance calculation is not specifically describing a calculation of a delta value and that Examiner’s characterization of impedance is not correct. Further, Applicant states that the measurement of impedance is a complex quantity and is not merely a difference between measurements made at two measurement points. In 
Applicant also argues that while Geleijnse et al. does teach transitioning care levels, the reference does not teach it within the context of skin indications, thus PU interventions are not taught. Care level adjustment is not a novel concept as taught in Geleijnse. While Geleijnse et al. may not specifically teach pressure ulcer interventions, it does teach care level interventions based on a patient’s status. Within the context of claim 21 and the Lachenbruch et al. reference, the patient’s status is taught to be directed at pressure ulcers in the primary reference (see: paragraph [0013] of Lachenbruch et al.).
Additionally, Applicant argues that there is no motivation to combine the Geleijnse et al. reference with the Lachenbruch et al. reference as Examiner is using impermissible hindsight. Applicant also states that interventions being PU interventions is not taught, thus one would not combine these references. Examiner respectfully disagrees. As explained above, a patient’s status directed towards PU is taught in the Lachenbruch et al. reference where an intervention based on a patient status is taught 
“with motivation(s) of monitoring a patient’s condition and adjusting the level of care accordingly (see: paragraph [0002] of Geleijnse et al.)”
As seen above, there is motivation to combine. Lachenbruch et al. is a system and method for mitigating tissue breakdown thus integrating another system in Geleijnse et al. that helps manage a condition would not be unusual, nor considered impermissible hindsight.
Furthermore, Applicant argues that dependent claims 39-50 do not teach interventions at certain levels of PU and Examiner has not provided any rationales to modify and designate the cited references as certain-level interventions. Examiner however respectfully disagrees. First, Geleijnse et al. teaches administration of care on a care level where there are different levels of care, while the additional references for claims 39-50 teach each claimed intervention as shown below in the 35 U.S.C. rejections section. Examiner then used these references in addition to a substitution rationale statement which outlines that the combination of Lachenbruch et al., Geleijnse et al., and Berggren teaches treatment used at certain threshold levels and the treatment is being substituted with each of the treatments from each of the additional references for claims 39-50 to produce predictable results of using a treatment to treat a patient. One can substitute any treatment into a care level to obtain predictable results of treating a patient.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-26, 29, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren.
As per claim 21, Lachenbruch et al. teaches a method of providing a continuity of care for a patient at risk of developing pressure ulcers (PU) during transfer from a first care setting to a second care setting, the method comprising the steps of:
--making a plurality of Sub-Epidermal Moisture (SEM) measurements at a body location on the patient at the second care setting, (see: paragraph [0037] where one or more sensors 102 are positioned to collect information regarding the tissue status of the individual. The sensors here collect SEM data at a body location in any setting) each SEM measurement comprising a measurement of biocapacitance, (see: paragraph [0015] where the sensor 102 may be implemented as a thin-film circuit sensor operable to measure capacitance)
--determining whether the delta value exceeds a threshold (see: paragraph [0037] where the SEM information is transmitted to a server which receives and compares the received information with a threshold tissue status that is based on at least some demographic information for the individual. There is a determination here of if the delta value (SEM information including the other values) exceeds a threshold)
--do nothing if the delta value does not exceed the threshold, (see: 206 and 208 of FIG. 2 where the received information (delta value) is checked against a threshold to determine if it has been exceeded. When it is not exceeded the method proceeds to update the threshold with received information) and
--do something if the delta value exceeds the threshold (see: 206 and 210 of FIG. 2 where the received information (delta value) is checked against a threshold to determine if it has been exceeded. When it is exceeded the method proceeds to provide a notification to the computing device).
Lachenbruch et al. teaches the above-mentioned claim limitations. The difference between Lachenbruch et al. and the claimed invention is that while Lachenbruch et al. does disclose SEM measurements and calculating if a threshold is exceeded form measured patient values, it does not explicitly teach a current intervention as well as the optionality to change the intervention based on the measurements. More specifically, Lachenbruch et al. may not further, specifically teach:
1) --identifying a current PU intervention of level-K received by the patient at the first care setting, wherein the current PU intervention of level-K is provided in a transfer record;
2) --do nothing by continuing to administer the current PU intervention, and
3) --do something by administering a new PU intervention of level-N, where N has a value greater than K; and
4) --calculating a delta value by a difference between two of the plurality of SEM measurements (within the context of biocapacitance measurements).

Geleijnse et al. teaches:
1) --identifying a current PU intervention of level-K received by the patient at the first care setting, (see: paragraph [0048] where the patient’s current care level is determined. The intervention here are related to a patient’s status, where a patient’s status to be that of pressure ulcers is taught in the primary reference in paragraph [0013] of Lachenbruch et al.) wherein the current PU intervention of level-(see: paragraphs [0042] and [0067] where there is an EHR that is used to provide current and historic patient data. The EHR is the transfer record)
2) --do nothing by continuing to administer the current PU intervention, (see: paragraph [0031] where there is a level of recommendation of staying in the current level of care or to move to a different level of care) and
3) --do something by administering a new PU intervention of level-N, where N has a value greater than K (see: paragraph [0031] where there is a level of recommendation of staying in the current level of care or to move to a different level of care. Further see: paragraph [0043] where this may be a higher level of care).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) identify a current PU intervention of level-K received by the patient at the first care setting, wherein the current PU intervention of level-K is provided in a transfer record, 2) continue to administer the current PU intervention, and 3) administer a new PU intervention of level-N, where N has a value greater than K as taught by Geleijnse et al. in the method as taught by Lachenbruch et al. with the motivation(s) of monitoring a patient’s condition and adjusting the level of care accordingly (see: paragraph [0002] of Geleijnse et al.).

Berggren teaches:
4) --calculating a delta value by a difference between two of the plurality of SEM measurements (see: 3rd paragraph of “1. Introduction” where there is a determination of measured changes (delta value) between two electrodes for capacitive affinity biosensors).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 4) calculating a delta value by a difference between two of the plurality of SEM measurements as taught by Berggren for the collection of other values as disclosed by Lachenbruch et al. and Geleijnse et al. in combination (more particularly, paragraph [0037] of Lachenbruch et al.) since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lachenbruch et al. and Geleijnse et al. teaches of obtaining “other values” that are not SEM levels as a measure of impedance thus it would have been obvious to replace the “other values” with collected delta values for biocapacitance measurements to obtain predictable results of making a determination using captured patient data from sensors. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 23, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. Lachenbruch et al. teaches values as delta values calculated from a portion of the plurality of SEM scans of the patient taken at different times while in the first care setting (see: paragraph [0037] where one or more sensors 102 are positioned to collect information regarding the tissue status of the individual. There are delta values (other values) here that include values derived from various scans taken a different times such as on different days).
Lachenbruch et al. may not further specifically teach wherein the transfer record further comprises values.
Geleijnse et al. teaches wherein the transfer record further comprises values (see: paragraphs [0042] and [0067] where there is an EHR that is used to provide current and historic patient data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 21, and incorporated herein.

As per claim 24, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. Lachenbruch et al. further teaches results as results obtained from at least one of assessments selected from the group consisting of a risk assessment of the patient, a visual skin assessment of at least one body location of the patient, and an image of the at least one body location (see: paragraph [0003] where conventionally, visual detection is used be a caregiver to identify pressure ulcers which is a visual skin assessment of at least one body location of the patient).
Lachenbruch et al. may not further, specifically teach wherein the transfer record further comprises results.
Geleijnse et al. teaches wherein the transfer record further comprises results (see: paragraphs [0042] and [0067] where there is an EHR that is used to provide current and historic patient data).


As per claim 25, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. Lachenbruch et al. further teaches results as results obtained from performing a first SEM scan of at least one body location of the patient while in the first care setting, (see: paragraph [0037] where there are SEM scan measurements as well as a determined tissue status of the body location at a setting) wherein the first SEM scan comprises a plurality of measurements of an SEM value at the body location (see: paragraph [0037] where there is multiple measurements for a SEM scans a body location) and calculation of a first delta value from the plurality of SEM values (see: paragraph [0037] where one or more sensors 102 are positioned to collect information regarding the tissue status of the individual. The sensor collects other values, where the other values is defined in the Berggren reference in claim 21 to be calculated delta values between electrodes).
Lachenbruch et al. may not further, specifically teach wherein the transfer record further comprises results and wherein said transfer record is stored on a database.
Geleijnse et al. teaches wherein the transfer record further comprises results (see: paragraphs [0042] and [0067] where there is an EHR that is used to provide current and historic patient data) and wherein said transfer record is stored on a database (see: paragraph [0053] where there is a data base 26 storing EHR of the patient).


As per claim 26, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 25, see discussion of claim 25. Lachenbruch et al. further teaches patient information as the record further comprises a patient identifier and a date and a time when said first scan was performed (see: paragraphs [0024] and [0037] where there is day and time information for different SEM scans as well as the tissue measurements for the individual which are indicative of a patient (also identifies a patient)).
Lachenbruch et al. may not further, specifically teach wherein: the transfer record further comprises a patient information.
Geleijnse et al. teaches wherein: the transfer record further comprises a patient information (see: paragraphs [0042] and [0067] where there is an EHR that is used to provide current and historic patient data).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 21, and incorporated herein.

As per claim 29, Lachenbruch et al., Geleijnse et al., and Berggren in combination teaches the method of claim 26, see discussion of claim 26. Lachenbruch et al. further teaches further comprising the steps of:
--performing a second SEM scan of the body location of the patient in the second care setting to obtain a second plurality of SEM measurements, (see: paragraph [0037] where there are scans taken on consecutive days, thus there is a second scan performed on the second day at a body location on the individual)
--calculating a second delta value, (see: paragraph [0037] where values are calculated for each day (including a second) and these values are “other values” which are defined in the Berggren reference in claim 21 to be calculated delta values between electrodes)
--creating a second data record that comprises the patient identifier, the second delta value, and a second date and time when the second SEM scan was performed, (see: claim 5 where the database is being updated with a subsequent tissue status for an individual. Also see: paragraphs [0024] and [0037] where there is day and time information for different SEM scans (including a second scan) as well as the tissue measurements for the individual which are indicative of a patient (also identifies a patient)) and
--reporting the second data record to the database (see: claim 5 where the database is being updated with a subsequent tissue status for an individual).

As per claim 37, Lachenbruch et al., Geleijnse et al., and Berggren in combination teaches the method of claim 29, see discussion of claim 29. Lachenbruch et al. further teaches further comprising the steps of:
--performing a third SEM scan of the at least one body location of the patient in the second care setting to obtain a third plurality of SEM measurements (see: paragraph [0037] where there are scans taken on consecutive days, thus there is a third scan performed on the third day at a body location on the individual) and
--calculating a third delta value, (see: paragraph [0037] where values are calculated for each day (including a third) and these values are “other values” which are defined in the Berggren reference in claim 21 to be calculated delta values between electrodes)
--creating a third data record that comprises the patient identifier, the third delta value, and a third date and time when the third SEM scan was performed, (see: claim 5 where the database is being updated with a subsequent tissue status for an individual. Also see: paragraphs [0024] and [0037] where there is day and time information for different SEM scans (including a third scan) as well as the tissue measurements for the individual which are indicative of a patient (also identifies a patient)) and
--reporting the third data record to the database (see: claim 5 where the database is being updated with a subsequent tissue status for an individual).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 21, further in view of U.S. Patent No. 9,028,407 to Bennet-Guerrero.
As per claim 27, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. Lachenbruch et al. further teaches SEM measurements (see: paragraph [0037] where there are SEM measurements).
continuing to make a plurality of measurements at a pre-determined frequency corresponding to level-K if the delta value does not exceed the threshold, and making a plurality of measurements at a pre-determined frequency corresponding to level-N if the delta value exceeds the threshold.

Bennett-Guerrero teaches:
--continuing to make a plurality of measurements at a pre-determined frequency corresponding to level-K if the delta value does not exceed the threshold, and making a plurality of measurements at a pre-determined frequency corresponding to level-N if the delta value exceeds the threshold (see: column 6, lines 9-21 where a change in the patient’s condition changes the frequency of measurements. If there is no change in the patient’s condition then these measurements would happen a lesser frequency such as once every 10 minutes in one embodiment. A plurality of measurements at a pre-determined frequency corresponding to level-K (once every 10 minutes) is occurring and it is changed to a different predetermined frequency corresponding to level-N (once every minute in one embodiment) if the patient’s condition changes (delta value exceeds a threshold)).
One of ordinary skill at the time of the invention was filed would have found it obvious to continue to make a plurality of measurements at a pre-determined frequency corresponding to level-K if the delta value does not exceed the threshold, and making a plurality of measurements at a pre-determined frequency corresponding to level-N if the delta value exceeds the threshold as taught by Bennett-Guerrero in the method as taught by Lachenbruch et al., Geleijnse et al., and Berggren in combination with the (see: column 6, lines 16-21 of Bennett-Guerrero).

Claims 31-32, 34, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 29, further in view of U.S. Patent No. 9,675,289 to Heaton.
As per claim 31, Lachenbruch et al., Geleijnse et al., and Berggren in combination teaches the method of claim 29, see discussion of claim 29. Lachenbruch et al. further teaches data as the delta value and the second delta value of the at least one body location of the patient in the transfer record and the second data record respectively (see: claim 5 where the tissue status stored in the database. Also see: paragraphs [0024] and [0037] where SEM delta value data (“other values” which are defined in the Berggren reference in claim 21 to be calculated delta values between electrodes) is being retrieved and respectively displayed. The stored information here is the equivalent of a first and second record).
The combination may not further, specifically teach querying the database for data to form retrieved delta values.

Heaton teaches:
--querying the database for data to form retrieved delta values (see: FIG. 9 where there is a directory for storing and retrieving archived responses into and from the database. In order for the system here to access the database here, it would query the database in order to retrieve the necessary data).
One of ordinary skill at the time of the invention was filed would have found it obvious to query the database for data to form retrieved delta values as taught by Heaton in the method as taught by Lachenbruch et al., Geleijnse et al., and Berggren in combination with the motivation(s) of being a way to store and retrieve information from a database (see: column 19, lines 44-45 of Heaton).

As per claim 32, Lachenbruch et al., Geleijnse et al., Berggren, and Heaton in combination teaches the method of claim 31, see discussion of claim 31. Lachenbruch et al. further teaches:
--formatting the retrieved delta values in date and time order, (see: paragraph [0037] where delta values are “other values” which are defined in the Berggren reference in claim 21 to be calculated delta values between electrodes. Also see: paragraph [0024] where the values are retrieved and viewed as a graphical history) and
--displaying the formatted delta values (see: paragraph [0024] where the “other values” are displayed).

As per claim 34, Lachenbruch et al., Geleijnse et al., Berggren, and Heaton in combination teaches the method of claim 32, see discussion of claim 32. Lachenbruch et al. further teaches delta values (see: paragraph [0037] where there are “other values” which are defined in the Berggren reference in claim 21 to be calculated delta values between electrodes).
Lachenbruch et al., Geleijnse et al., and Berggren in combination may not further, specifically teach wherein the formatted values are displayed in the form of a curve.
Heaton further teaches wherein the formatted values are displayed in the form of a curve (see: FIG. 8).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the formatted values are displayed in the form of a curve as taught by Heaton in the method as taught by Lachenbruch et al., Geleijnse et al., and Berggren in combination with the motivation(s) of being a way to display data in a graphical manner (see: FIG. 8 of Heaton).

As per claim 39, Lachenbruch et al., Geleijnse et al., and Berggren in combination teaches the method of claim 37, see discussion of claim 37. Lachenbruch et al. further teaches delta values (see: paragraph [0037] where there are “other values” which are defined in the Berggren reference in claim 21 to be calculated delta values between electrodes).
Lachenbruch et al., Geleijnse et al., and Berggren in combination may not further, specifically teach the step of
--querying the database to retrieve the values observed over time for a particular patient across multiple care settings and various episodes of care.
(see: FIG. 9 where there is a directory for storing and retrieving archived responses into and from the database. In order for the system here to access the database here, it would query the database in order to retrieve the necessary data. Additionally, the data here are past data values including values across multiple care settings and care episodes. These data values are retrieved regardless of setting and care episode).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 31, and incorporated herein.

Claims 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 29, and further in view of U.S. 2008/0015894 to Miller et al.
As per claim 33, Lachenbruch et al., Geleijnse et al., and Berggren in combination teaches the method of claim 29, see discussion of claim 29. Lachenbruch et al. further teaches a record as a record that comprises the patient identifier, a data element, and a date/time associated with the data element (see: paragraph [0024] where there is a display of data according to date and time. The information shown identifies the individual and is also considered to be a data element).
The combination may not further, specifically the steps of:
1) --creating an additional data record, wherein the data element comprises one or more of a nutritional information, an implemented intervention, a risk assessment, a visual skin assessment, a care plan, a doctor's note, an event, a vital sign, a body weight, and a lab result, and
2) --reporting the additional data record to the database.

Miller et al. teaches:
1) --creating an additional data record, wherein the data element comprises one or more of a nutritional information, an implemented intervention, a risk assessment, a visual skin assessment, a care plan, a doctor's note, an event, a vital sign, a body weight, and a lab result, (see: paragraph [0121] where there are results being recorded in a database and these results are being considered to be the additional data record. The results can include the name of the patient (patient identifier), recommendations or changes to the therapy regimen (a care plan), as well as a date and time associated with the recommendation or change) and
2) --reporting the additional data record to the database (see: paragraph [0121] where the results of the contact with the medical provider are recorded with the database).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) create an additional data record, wherein the data element comprises one or more of a nutritional information, an implemented intervention, a risk assessment, a visual skin assessment, a care plan, a doctor's note, an event, a vital sign, a body weight, and a lab result and 2) report the additional data record to the database as (see: paragraph [0021] of Miller et al.).

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren further in view of U.S. Patent No. 9,675,289 to Heaton as applied to claim 32, and further in view of U.S. Patent No. 8,355,925 to Rothman et al.
As per claim 35, Lachenbruch et al., Geleijnse et al., Berggren, and Heaton in combination teaches the method of claim 32, see discussion of claim 32. Lachenbruch et al. further teaches delta values (see: paragraph [0037] where there are “other values” which are defined in the Berggren reference in claim 21 to be calculated delta values between electrodes).
The combination may not further, specifically teach the step of analyzing the retrieved values to determine one or more of a slope, an acceleration, a curve shape and associated characteristics, and a time-to-intercept of a selected threshold value.

Rothman et al. teaches:
--the step of analyzing the retrieved values to determine one or more of a slope, an acceleration, a curve shape and associated characteristics, and a time-to-intercept of a selected threshold value (see: column 15, lines 29-43 where a derivative in the slope is calculated and a determination is made based on this acceleration to see if the patient is declining at a faster rate. The change in the acceleration of the slope may trigger an alarm. Also see: column 23, lines 18-29 and 51-59).
One of ordinary skill at the time of the invention was filed would have found it obvious to have the step of analyzing the retrieved values to determine one or more of a slope, an acceleration, a curve shape and associated characteristics, and a time-to-intercept of a selected threshold value as taught by Rothman et al. in the method as taught by Lachenbruch et al., Geleijnse et al., Berggren, and Heaton in combination with the motivation(s) of alerting a user if a patient is getting better or worse at an accelerating rate (see: column 23, lines 51-59 of Rothman et al.).

As per claim 36, Lachenbruch et al., Geleijnse et al., Berggren, Heaton, and Rothman et al. in combination teach the method of claim 35, see discussion of claim 35. Lachenbruch et al., Geleijnse et al., Berggren, and Heaton in combination may not further, specifically teach wherein the acceleration is determined by the rate of change of the slope of the curve.
Rothman et al. further teaches wherein the acceleration is determined by the rate of change of the slope of the curve (see: column 15, lines 29-43 where a derivative in the slope is calculated and a determination is made based on this acceleration to see if the patient is declining at a faster rate. The change in the acceleration of the slope may trigger an alarm. Also see: column 23, lines 18-29 and 51-59).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 35, and incorporated herein.

Claims 40 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 21, and further in view of “Protocol for the successful treatment of pressure ulcers” to Brem et al.
As per claim 40, Lachenbruch et al., Geleijnse et al., and Berggren in combination teaches the method of claim 21, see discussion of claim 21. The combination may not specifically, further teach wherein a level-0 PU intervention is selected from the group consisting of providing good nutrition, standard mattress, turning every 24 hours, and a combination thereof.

Brem et al. teaches:
--wherein a level-0 PU intervention is selected from the group consisting of providing good nutrition, standard mattress, turning every 24 hours, and a combination thereof (see: page 12S, point #7 under “Protocol for the comprehensive treatment of pressure ulcers” where providing good nutrition is an option to address pressure ulcers. Also see: page 13S under “Aggressive nutritional supplementation for all malnourished/undernourished patients”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a group consisting of providing good nutrition, standard mattress, turning every 24 hours, and a combination thereof as taught by Brem et al. for the group as disclosed by Lachenbruch et al., Geleijnse et al., and Berggren in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present 

As per claim 43, Lachenbruch et al., Geleijnse et al., and Berggren in combination teaches the method of claim 21, see discussion of claim 21. The combination may not teach wherein a level-3 PU intervention is applying dressing to the back or sides of patient’s heel.

Brem et al. teaches:
--a level-3 PU intervention of applying dressing to the back or sides of patient's heel (see: Table 1 of page 10S and “Effective wound-bed preparation of a moist wound healing environment” of page 13S where a wound dressing is being used as a treatment for pressure ulcers).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 40, and incorporated herein.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. .
As per claim 41, Lachenbruch et al., Geleijnse et al., and Berggren in combination teaches the method of claim 21, see discussion of claim 21. The combination may not teach wherein a level-1 PU intervention is providing a heel boot to the patient.

Lamont teaches:
--a level-1 PU intervention of providing a heel boot to the patient (see: column 1, lines 14-17 where there is a heel boot that is used to treat foot ulcers).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a level-1 PU intervention of providing a heel boot to the patient as taught by Lamont for a treatment level as disclosed by Lachenbruch et al., Geleijnse et al., and Berggren in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lachenbruch et al., Geleijnse et al., and Berggren teaches a treatment used at a certain threshold level to treat an issue and one of ordinary skill in the art would have substituted a treatment in for the treatment of Geleijnse et al. because they are types of treatment options, making results predictable. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 21, and further in view of U.S. Patent No. 6,634,045 to DuDonis et al.
As per claim 42, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. The combination may not further specifically teach a level-2 PU intervention of changing the patient's support surface.

DuDonis et al. teaches:
--a level-2 PU intervention of changing the patient's support surface (see: column 3, lines 27-46. Also see: column 5, lines 18-21. The support surface is being changed here from the bed using the heel elevator support).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a level-2 PU intervention of changing the patient's support surface as taught by DuDonis et al. for a treatment level as disclosed by Lachenbruch et al., Geleijnse et al., and Berggren in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lachenbruch et al., Geleijnse et al., and Berggren teaches a treatment used at a certain threshold level to treat an issue and one of ordinary skill in the art would have substituted a treatment in for the treatment of Geleijnse et al. because they are types of treatment options, making results predictable. Thus, one of ordinary skill in the art could .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 21, and further in view of “Friction between human skin and medical textiles for decubitus prevention” to Rotaru et al.
As per claim 44, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. The combination may not further specifically teach a level-4 PU intervention of changing the patient's sheet cover to a low-friction sheet cover.

Rotaru et al. teaches:
--a level-4 PU intervention of changing the patient's sheet cover to a low-friction sheet cover (see: Abstract on page 91 and “Conclusions” on page 96 where old hospital bedsheets are being swapped out with lower friction ones to treat pressure ulcers).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a level-4 PU intervention of changing the patient's sheet cover to a low-friction sheet cover as taught by Rotaru et al. for a treatment program of a certain diagnostic level as disclosed by Lachenbruch et al., Geleijnse et al., and Berggren in combination since each individual element and its .

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 21, and further in view of U.S. Patent No. 8,011,041 to Hann.
As per claim 45, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. The combination may not further specifically teach a level-5 PU intervention of providing a low-friction padded mattress surface for the patient's lower leg.

Hann teaches:
--a level-5 PU intervention of providing a low-friction padded mattress surface for the patient's lower leg (see: column 5, lines 51-63 where there is a low-friction pad being used. Also see: column 3, lines 30-35).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a level-5 PU intervention of .

Claims 46 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 21, and further in view of “Prevention and Treatment of Pressure Ulcers” to Thomas.
As per claim 46, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. The combination may not further specifically teach a level-6 PU intervention of turning the patient at a shorter interval than currently provided for.

Thomas teaches:
--a level-6 PU intervention of turning the patient at a shorter interval than currently provided for (see: “Decrease Pressure, Friction, and Shear” of page 47 where the most common method for reducing pressure is frequent turning and positioning).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a level-6 PU intervention of turning the patient at a shorter interval than currently provided for as taught by Thomas for a treatment program of a certain diagnostic level as disclosed by Lachenbruch et al., Geleijnse et al., and Berggren in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lachenbruch et al., Geleijnse et al., and Berggren teaches a treatment used at a certain threshold level to treat an issue and one of ordinary skill in the art would have substituted a treatment in for the treatment of Geleijnse et al. because they are types of treatment options, making results predictable. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 47, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21.The combination may not further specifically teach a level-7 PU intervention of applying a barrier cream to the patient's heel.

Thomas teaches:
--a level-7 PU intervention of applying a barrier cream to the patient's heel (see: page 55, paragraph 3 where there is a cream containing 1% silver sulfadiazine being applied to improve clinical appearance of the wound and improve healing. The cream containing the silver sulfadiazine is the barrier cream. Also see: page 2, paragraph 2 of “Pressure Ulcer Prevention in the Hospital Setting Using Silicon Foam Dressings” to Truong et al. where silver sulfadiazine is an ingredient in barrier creams).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 46, and incorporated herein.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 21, and further in view of “A systematic review of electrical stimulation for pressure ulcer prevention and treatment in people with spinal cord injuries” to Liu.
As per claim 48, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. The combination may not further specifically teach a level-8 PU intervention of applying a neuro-muscular stimulation to the patient's heel.

Liu teaches:
--a level-8 PU intervention of applying a neuro-muscular stimulation to the patient's heel (see: “Results” on page 703 where ES enhanced PU healing).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a level-8 PU intervention of .

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 21, and further in view of “Topical hydrogen peroxide treatment of ischemic ulcers in the guinea pig: Blood recruitment in multiple skin sites” to Tur et al.
As per claim 49, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. The combination may not further specifically teach a level-9 PU intervention of applying a topical cream to the patient's heel to enhance perfusion.

Tur et al. teaches:
(see: “Results” of page 217 where topical hydrogen peroxide cream was used to enhance vascular perfusion).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a level-9 PU intervention of applying a topical cream to the patient's heel to enhance perfusion as taught by Tur et al. for a treatment program of a certain diagnostic level as disclosed by Lachenbruch et al., Geleijnse et al., and Berggren in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lachenbruch et al., Geleijnse et al., and Berggren teaches a treatment used at a certain threshold level to treat an issue and one of ordinary skill in the art would have substituted a treatment in for the treatment of Geleijnse et al. because they are types of treatment options, making results predictable. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2016/0338591 to Lachenbruch et al. in view of U.S. 2015/0186607 to Geleijnse et al. further in view of “Capacitive Biosensors” to Berggren as applied to claim 21, and further in view of “Pressure Ulcer Prevention in the Hospital Setting Using Silicon Foam Dressings” to Truong et al.
As per claim 50, Lachenbruch et al., Geleijnse et al., and Berggren in combination teach the method of claim 21, see discussion of claim 21. The combination  a level-10 PU intervention of providing a silicon pad for the patient's lower leg.

Truong et al. teaches:
--a level-10 PU intervention of providing a silicon pad for the patient's lower leg (see: page 5, paragraphs 2, 3, and 5 where silicon foam dressings can be used as treatment to prevent pressure ulcers).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a level-10 PU intervention of providing a silicon pad for the patient's lower leg as taught by Truong et al. for a treatment program of a certain diagnostic level as disclosed by Lachenbruch et al., Geleijnse et al., and Berggren in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Lachenbruch et al., Geleijnse et al., and Berggren teaches a treatment used at a certain threshold level to treat an issue and one of ordinary skill in the art would have substituted a treatment in for the treatment of Geleijnse et al. because they are types of treatment options, making results predictable. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Additional Relevant Art
Examiner would also like to cite U.S. 2014/0298928 to Duesterhoft et al. and U.S. Patent No. 6,756,793 to Hirono et al. as relevant art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626